UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 MOSHELL,

             Plaintiff,                20-cv-1008 (JSR)
             -against-

 SASOL LIMITED et al,                  ORDER

             Defendants.




JED S. RAKOFF, U.S.D.J.

      The Court held a telephonic scheduling conference in the

above-captioned matter and set the following deadlines. Motions

for appointment of lead counsel are due by April 6, 2020. After

the appointment of lead counsel, any amended complaint must be

filed by May 15, 2020. Counsel for the defendants must file any

motion to dismiss by June 19, 2020, with any opposition due July

8, 2020, and any reply due July 20, 2020. The Court will hold

oral argument on any motion to dismiss on July 28, 2020 at 4:00

pm.

      SO ORDERED.

Dated:      New York, NY                 ________________________

            March 24, 2020           JED S. RAKOFF, U.S.D.J.




                                 1
